J-S15044-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: M.C., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.K.                            :
                                               :
                                               :
                                               :
                                               :   No. 1768 WDA 2019

              Appeal from the Order Entered November 5, 2019
     In the Court of Common Pleas of Allegheny County Orphans' Court at
                       No(s): CP-02-AP-0000254-2018


BEFORE:      BENDER, P.J.E., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                          FILED MARCH 30, 2020

       J.K. (“Mother”) appeals the order of the Court of Common Pleas of

Allegheny County involuntarily terminating her parental rights to her minor

daughter, M.C. (“Child”) pursuant to the Adoption Act, 23 Pa.C.S.A. §

2511(a)(2), (5), (8), and (b).1           Mother claims the trial court abused its

discretion in concluding that termination of her parental rights would best

serve Child’s needs and welfare pursuant to Section 2511(b). We affirm.

       The lower court summarized the factual background as follows:

              Child was born [in May 2017] to [Mother] and [A.C.
       (“Father”)]. Child came to the attention of the Allegheny County
       Office of Children, Youth, and Families (“CYF”), after Mother gave
       birth to Child at Magee Hospital due to parents’ homelessness and
       significant mental health [issues]. Child was brought into the care
       of CYF on June 6, 2017, and adjudicated dependent on October
____________________________________________


*Former Justice specially assigned to the Superior Court.
1The trial court involuntarily terminated the parental rights of Child’s father,
A.C., who did not file an appeal and is not a party to the instant appeal.
J-S15044-20


       18, 2017. At the adjudicatory hearing, Mother stipulated to
       [having issues with] mental health, domestic violence, and
       housing. It was reported that Mother and Father had just moved
       to Pittsburgh, PA from Florida, and were currently staying in an
       extended stay hotel and prior to the hotel had lived in their car.
       The family had a history of homelessness. Both parents reported
       having a history of mental health concerns including diagnoses of
       schizophrenia.     Mother reportedly had no pre-natal care.
       Additionally, there were reports of [Father’s] violent behavior and
       substance abuse[.]

              At the adjudication hearing, the Court ordered Mother to
       have mental health treatment, domestic violence counseling,
       parenting [classes], assistance with housing, and consistent
       visitation and contact with the agency.2 The Court ordered Father
       to mental health treatment, parenting [and] domestic violence
       classes, drug and alcohol assessments including treatment and
       urine screens, housing, [and] contact and visitation with the child.
       The agency developed a family plan to assist Mother and Father
       in accomplishing their goals. Mother attended all family planning
       meetings. Father did not attend any of the family planning
       meetings. Father has not been actively involved throughout the
       life of the case. Termination of Parental Rights (TPR) petitions
       were filed on December 20, 2018. The TPR Hearing was held
       November 1, 2019.

Trial Court Opinion (T.C.O.), 12/18/19, at 2-8 (citations omitted).

       At the termination hearing, caseworker Rebecca Thompson testified that

Mother complied with some of her goals by attending a domestic violence class

while living in a shelter, obtaining housing through Western Psych’s New

Neighborhood living project, maintaining contact with CYF, and visiting Child

consistently. Notes of Testimony (N.T.), 11/1/19, at 14-17.

       Ms. Thompson’s main area of concern was Mother’s untreated mental

health issues.        As Mother conceded she had been diagnosed with

____________________________________________


2Mother was also ordered to have no contact with Father due to reports of his
domestic violence.

                                           -2-
J-S15044-20



schizophrenia and Post-Traumatic Stress Disorder (PTSD), the trial court

ordered that Mother seek mental health treatment from a psychiatrist and

cooperate with medication management.        While Mother did attend “talk

therapy,” Mother refused to seek psychiatric treatment or medication

management and became uncooperative in verifying her compliance with this

goal since June 2019. Ms. Thompson felt that Mother’s mental health was

“deteriorating,” noting that Mother had filed multiple affidavits accusing CYF

of kidnapping Child and owing her money. N.T. at 13-16.

      While Mother was initially permitted to have visitation with Child three

times a week, Mother’s visitation was gradually cut back to only one

supervised visit each week. Although Mother was offered parenting programs

through two separate agencies (Project Star and Holy Family), Mother was not

able to close out either program successfully. N.T. at 12-13.

      Amy Rendos, program manager for Project Star, indicated that Mother

had difficulty understanding two-year old Child’s needs when observing her

cues. Mother would try to feed Child when she was not hungry, even when

Child would reject the food and walk away from Mother. Mother would

misinterpret Child’s emotions in being upset over that fact that she was in

foster care and not because she was tired. N.T. at 57-58.

      Representatives from both Project Star and Holy Family reported that

Mother struggled to provide Child with basic care, such as changing Child’s

diapers or giving her age-appropriate food, even when assisted by visitation

coaches.    Mother    had   trouble   remaining   calm,   but   would   become

                                      -3-
J-S15044-20



argumentative and ignore the directives from visitation coaches.       On one

occasion, Mother refused Child’s request to go to use the bathroom at the CYF

office, as she was concerned about germs. On another occasion, Mother called

911 after the visitation coach had directed her to change Child’s diaper. N.T.

at 17-18, 57-60, 74-78, 99-100, 110-111.

        Multiple caseworkers expressed concern for Child’s safety in Mother’s

care.    Caseworker Emily Drizos testified that Mother lets Child “do really

whatever she wants to do” as she is “afraid to redirect” Child. Ms. Drizos

testified that when Mother and Child were on a walk during a visitation, Mother

allowed Child, who was under two at that point, to walk near the road by

herself. Mother did not want to upset Child, who would have a temper tantrum

when Mother tried to hold her hand. N.T. at 75-76, 112.

        CYF also presented evidence that Mother exhibited erratic behavior on

multiple occasions in which Mother threatened the child’s foster mother, C.F.

(“Foster Mother”), caseworkers, and the CYF agency. Mother accused Foster

Mother and one of the caseworkers of having sexual relationships with Father.

Mother repeatedly barraged Foster Mother with emails until Foster Mother filed

a police report to get her to stop. Mother’s paranoid thoughts made her believe

that everyone “was out to get her” or “working against her.” Many of Mother’s

angry outbursts required intervention from police officers and occurred in the

presence of Child, requiring that Child be comforted by caseworkers. N.T. at

49, 59, 76-78, 101-103, 112, 123-24.




                                     -4-
J-S15044-20



     Although Mother had been ordered not to have contact with Father,

Mother admittedly did not comply with this order and appeared at two CYF

visits with visible bruises and reported that Father “got rough” with her. In

November 2017, Mother poured windshield wiper fluid in the gas tank of

Father’s truck. N.T. at 13-14, 45-46.

     Ms. Thompson indicated that Child is in the care of Foster Mother, who

is very attentive to Child and is meeting Child’s educational, psychological,

and developmental needs. Ms. Thompson noted that Child is a “very happy

little girl” in the home of Foster Mother, who Child calls “momma.”             Ms.

Thompson felt that Child and Foster Mother are “very bonded.” N.T. at 22.

     CYF also presented the testimony of Dr. Patricia Pepe, a licensed

psychologist. In her first individual evaluation of Mother, Dr. Pepe reported

that Mother’s “paranoid ideations” prevented her from being in the state of

mind to cooperate with the interview. In her second evaluation, Mother was

able to maintain better direction and was able to disclose her psychiatric

diagnoses and hospitalizations. Mother explained that she did not take her

recommended medication, which made her feel “worse and dysfunctional.”

Mother also experienced “auditory hallucinations” and “general delusional

thinking”   during   the   evaluation.   After   conducting   the   interview   and

administering psychological      testing,   Dr. Pepe    diagnosed Mother        with

schizophrenia and obsessive compulsive disorder. N.T. at 130-32.

     Dr. Pepe also conducted several evaluations of Child’s interactions with

both Mother and was concerned about how Mother’s schizophrenia would

                                         -5-
J-S15044-20



affect her ability to keep Child safe. Dr. Pepe admitted that Mother exhibited

positive parenting skills during one of the evaluations.       However, in a

subsequent evaluation, Mother became so agitated she began throwing

objects and jumping.    During this episode, Dr. Pepe was able to convince

Mother to allow her to hold Child for her protection and then subsequently

called the police. N.T. at 135-140.

      While Dr. Pepe acknowledged that Mother deeply cares for Child, Dr.

Pepe recognized that Mother’s good intentions do not necessarily lead to

positive outcomes. Dr. Pepe opined that the severance of the bond between

Mother and Child would not cause serious harm to the Child and asserted that

Child’s continued exposure to Mother’s unpredictable outbursts would be

detrimental to Child. N.T. at 144-48.

      Moreover, Dr. Pepe conducted an interactional interview with Child and

Foster Mother in which Child showed positive attachment to Foster Mother,

who she calls “momma.” When Child appeared to be anxious in Dr. Pepe’s

office, Foster Mother was able to reassure Child and give her a snack. Overall,

Dr. Pepe indicated that Foster Mother exhibited excellent parenting skills, was

extremely knowledgeable about Child, and was very responsive to Child. Dr.

Pepe testified that Child views Foster Mother as a psychological parent and is

“extraordinarily attached to her.” N.T. at 141-142.

      At the conclusion of the termination hearing, the trial court entered an

order involuntarily terminating Mother’s parental rights under Sections

2511(a)(2), (5), and (8) of the Adoption Act and found that the termination

                                      -6-
J-S15044-20



best served Child’s developmental, physical, and emotional needs and welfare

pursuant to Section 2511(b). On November 27, 2019, Mother filed a timely

notice of appeal along with a Concise Statement of Errors Complained of on

Appeal pursuant to Pa.R.A.P. 1925(b).

      Mother raises one issue for our review on appeal:

            Did the trial court abuse its discretion and/or err as a matter
      of law in concluding that CYF met its burden of proving by clear
      and convincing evidence that termination of Mother’s parental
      rights would best serve the needs and welfare of the child
      pursuant to 23 Pa.C.S. § 2511(b)?

Mother’s Brief, at 6.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at [325-26, 47 A.3d at] 827. We have previously emphasized our
      deference to trial courts that often have first-hand observations of
      the parties spanning multiple hearings. See In re R.J.T., [608
Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free

to make all credibility determinations and resolve conflicts in the evidence.”



                                      -7-
J-S15044-20



In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).

“[I]f competent evidence supports the trial court’s findings, we will affirm even

if the record could also support the opposite result.”      In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights, governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, requires a bifurcated analysis of

the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91 (1998)).

      In this case, the trial court terminated Mother’s parental rights pursuant

to Sections 2511(a)(2), (5), (8), and (b).       As Mother concedes that CYF


                                      -8-
J-S15044-20



presented sufficient evidence to justify termination of her parental rights

under Section 2511(a), we need only analyze whether termination was proper

under Section 2511(b). Our Supreme Court has stated:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23
        Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
        child have been properly interpreted to include “[i]ntangibles such
        as love, comfort, security, and stability.” In re K.M., 53 A.3d
781, 791 (Pa.Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M.
        a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485 (1993)],
        this Court held that the determination of the child’s “needs and
        welfare” requires consideration of the emotional bonds between
        the parent and child. The “utmost attention” should be paid to
        discerning the effect on the child of permanently severing the
        parental bond. In re K.M., 53 A.3d at 791. However, as
        discussed below, evaluation of a child’s bonds is not always an
        easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “In cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.” In re K.Z.S., 946 A.2d
753, 762-63 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).

        Moreover,



                                       -9-
J-S15044-20


      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011)) (quotation marks and

citations omitted).

      Mother asserts that CYF did not meet its burden to show that termination

of her parental rights will best serve Child’s needs and welfare as Mother visits

Child consistently and Child “derives benefit from her relationship and contact

with Mother.”   Mother’s Brief, at 19.   Specifically, Mother argues that CYF

witnesses offered “speculative” testimony about Mother’s mental health that

only raised “concerns of potential risks as opposed to any events directly

happening.” Id. at 14, 19.

      Upon review, the record supports the trial court’s finding that Child’s

developmental, physical and emotional needs and welfare favor termination

of Mother’s parental rights pursuant to Section 2511(b). There was sufficient

evidence to allow the trial court to make a determination of the Child’s needs

and welfare, and as to the existence or lack of existence of a bond between

Mother and the Child such that, if severed, would not have a detrimental

impact on Child.



                                     - 10 -
J-S15044-20



      As Child was taken from Mother’s care upon her birth, Child has never

been in Mother’s care at any point in her life.     Although Mother regularly

attends supervised visitation sessions with Child, caseworkers and visitation

coaches have consistently asserted that Mother has difficulty assessing and

meeting Child’s basic physical, emotional, and developmental needs. Several

caseworkers have noted that Mother is afraid to redirect Child, a toddler, even

in issues of safety, as she does not like to make Child upset. While Mother

was provided with support from two different agencies, Mother failed to

complete either parenting programs as she failed to cooperate with the

visitation coaches and did not exhibit significant progress.

      Ms. Thompson indicated that the main area of concern affecting Mother’s

ability to parent Child and provide for her needs and welfare is Mother’s

unstable mental health, which Ms. Thompson felt “directly impacts her ability

to keep [Child] safe.” N.T., 11/1/19, at 13, 17-20. As stated above, Mother

refuses to submit to regular psychiatric treatment and medication for her

schizophrenia.

      In diagnosing Mother with schizophrenia, Dr. Pepe also expressed

concern that Mother’s severe mental health issues, if left untreated, would

affect Mother’s ability to parent Child as it could lead to unpredictable

behavior, including paranoia, extreme anger, hallucinations, and a “total

disconnect with the real world.” N.T. at 135. Dr. Pepe explained:

      it’s very unfortunate because with untreated schizophrenia
      [Mother] could have, you know, a range of symptoms which would
      include significant auditory hallucinations.    And often in

                                     - 11 -
J-S15044-20


      schizophrenia there are what are called command hallucinations.
      So the hallucinations would actually command a person to do
      something which the person often follows through because they
      believe it’s reality.

             The problem with schizophrenia is it’s living in reality but it’s
      a different perception of reality. For example, the person does
      truly believe that they are, for example, being followed or people
      are stealing from them or people are out to get them and there is
      a degree of anxiety because there is a constant fear of something
      happening to them. There is not just the ability to remain stable
      over a period of time in terms of mood and affect and behavior so
      the concern is that the symptoms could override, could take over
      the person to such a degree that, for example, a young child would
      not be safe because, you know, the person can do unusual things
      or abscond with the child or abandon the child. I mean anything
      could happen.

           It is very difficult to assess. But it is certainly a concern.
      And that’s why many times individuals with schizophrenia are on
      medication because it helps to abate the symptoms to a large
      degree.

             You know, I certainly believe that individuals with mental
      health issues are capable of parenting but I think you have to look
      at the severity of it and unfortunately, it’s very unfortunate for
      [Mother], her symptoms kind of wax and wane and she is just not
      always in complete control and sometimes is so just obsessed with
      what she is believing in that she is really not centered in reality,
      reality in terms of the real world. Her own reality takes over.

N.T. at 133-135.

      Caseworkers from various providers have testified to specific instances

of Mother’s erratic behavior on multiple occasions that required them to seek

the assistance of police officers when Mother became so agitated that she lost

all self-control. Mother’s outbursts often occur in front of Child, who is often

taken by caseworkers, who attempt to comfort her and prevent her from

witnessing Mother’s disturbing behavior.



                                      - 12 -
J-S15044-20



      While Dr. Pepe observed that Child had become accustomed to the

routine of visitation with Mother, she has never been in Mother’s care and has

been subjected to the negative impact of Mother’s unpredictable outbursts.

We agree with the trial court’s assessment that to the extent that Mother and

Child have a bond, the termination of Mother’s parental rights would not have

detrimental effects on Child.

      Moreover, Child recognizes Foster Mother as her psychological parent

and is “extraordinarily attached to her.” N.T. at 141-142. Child looks to Foster

Mother for safety, security, and comfort and is thriving in her care. Foster

Mother is able to assess and provide for Child’s needs and has given her

stability and continuity in the only home Child has ever known.

      While Mother may profess to love Child, a parent’s own feelings of love

and affection for a child, alone, will not preclude termination of parental rights.

In re Z.P., 994 A.2d at 1121. As we stated, a child’s life “simply cannot be

put on hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.” Id. at 1125.       Rather, “a parent’s basic

constitutional right to the custody and rearing of his child is converted, upon

the failure to fulfill his or her parental duties, to the child’s right to have proper

parenting and fulfillment of his or her potential in a permanent, healthy, safe

environment.” In re B., N.M., 856 A.2d 847, 856 (Pa.Super. 2004) (citation

omitted).




                                       - 13 -
J-S15044-20



      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s

parental rights under 23 Pa.C.S.A. § 2511(a) and (b).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/30/2020




                                    - 14 -